DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant's election with traverse of Group I, claims 1-10 and 44, in the reply filed on 04/23/2021 is acknowledged.  The traversal is on the ground(s) that (a) the product (Group III) should be examined with the method because of the unique structure imparted to the product by the method of manufacture; (b) the materials in Group II (claims 17-25) can be used more broadly than an injector; (c) the computer program product (claims 39 and 45) should be examined like a process and there is no search burden because claims 39 and 45 contain all of the recited features of claim 1 and is narrower than claim 1; and (d) the apparatus (claim 40) refers to claim 39 which in turn refers to claim 1.  This is not found persuasive for at least the following reasons:
With respect to (a), the standard for restricting applications filed under 111(a) is that the inventions are independent or distinct and there would be search and/or 
With respect to (b), the argument is moot in light of the canceled status of the Group II claims.
With respect to (c), the portion of the examination guidance cited in the response refers to a computer program being claimed in a process.  Claims 39 and 45 are not being claimed in a process, and they are not process claims; their preambles explicitly recite the terms “product” and “medium.”  Additionally, the scopes of claims 39 and 45 differ from claim 1 in that claim 39 recites requesting and storing steps that are not part of claim 1 and claim 45 recites executing instructions for a controller that are also not part of claim 1.
With respect to (d), the scope of claim 39 (and therefore claim 40) differs from claim 1 in that claim 39 recites requesting and storing steps that are not part of claim 1.  Additionally, claim 40 is directed to a physical machine that can be used to practice another and materially different process, such as the creation of a fully dense product or a product of uniform porosity.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 04/01/2019 and 04/24/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant is notified that the document to Papadakis et al. (non-patent literature cite no. 2) has not been considered because a copy could not be located in the file wrapper.  See MPEP § 609.04(a)(II).  Applicant is additionally notified that there is no publication date for the OMG MORI document (non-patent literature cite no. 3). 

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character (201) (FIG. 6A)
Reference character (306) (FIG. 8A)
Reference character (353) (FIG. 10B)
Reference character (360) (FIG. 10D)
Reference character (425) (FIG. 11B)
Reference character (435  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both the mesh sample in the specification in the description of FIG. 6A (para. [58]) and the mesh sample of FIG. 6B in the figures and the specification (para. [58]).  Additionally, reference character “352” has been used in the specification to designate both fully dense material and porous material (para. [111]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Objection to the Specification
The disclosure is objected to because of the following informalities: 
The specification contains editorial comments that appear unrelated to the description of the invention.  At para. [54], the sentence “[MAKE SURE YOUR TYPE IS HERE.]” appears after discussion of lasers.
The specification uses reference character “352” to describe both fully dense material and porous material.  Para. [111].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim is indefinite because it recites an ambiguous term.  Specifically, the claim recites the term "the layer" (“...to bind the prior layer without overheating the top of the layer...”).  However, “the layer” is ambiguous because the claim refers to different types of layers, such as present layer and prior layer, and it is unclear to which layer “the layer” refers.
Regarding claim 10, there is insufficient antecedent basis for the term “the porous area” in the claim.  Claims 1 and 9, upon which claim 10 depends, make reference to a “porous region,” but do not use the term “porous area.”
Further regarding claim 10, there is insufficient antecedent basis for the term “the denser area” in the claim.  Claims 1 and 9, upon which claim 10 depends, make reference to a “denser region,” but do not use the term “denser area.”
Regarding claim 44, there is insufficient antecedent basis for the term “the manufacturing chamber” in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0239726 (A1) to Palumbo et al. (“Palumbo”).
Regarding claim 1, Palumbo teaches a method of making a porous device by a laser additive manufacturing technique.  Title; abstract; para. [0021].  The technique can be used to form both solid (fully dense) and porous portions.  Para. [0021].   
 The method of manufacture includes providing (covering) a layer of particle bed (powder) onto a build plate (surface), scanning a laser over this particle bed to melt or sinter the particles, and applying multiple subsequent layers of particles and scanning them with a laser to create a produce with a desired size and shape (binding powder 
In one embodiment, the device is intentionally built to comprise a porous region and a fully dense region (denser region) (determining a desired non-uniform porosity profile across a part to be manufactured).  FIGS. 2A-2B, 3A-3C; para. [0035], [0036].  In close-up images, there is no separation distance between the porous and fully dense regions (full penetration mechanically bonded interface) that are made in one build.  FIGS. 3B-3C; para. [0036].
Palumbo is silent regarding specific details of the build parameters of the objects in FIGS. 2A-2B and 3A-3C.  However, Palumbo teaches that pore size distribution can be optimized and controlled by adjusting manufacturing parameters such as laser power, raster speed, and particle size and composition (energy source and laser settings).  Higher laser powers and slower raster speeds generally result in a more dense and less porous structure compared to lower laser powers and faster raster speeds (resulting in a less dense and more porous structure).  Para. [0037].  Given that the objects comprise both solid and porous sections (different build profiles or first and second build profiles), it would have been obvious to one of ordinary skill in the art to have implemented different processing parameters during laser additive manufacturing 
Regarding claim 2, the object is built by scanning and has a bonded interface where the solid (denser region) is adjacent (proximate to) and bonded to the porous region.  See, for example, FIG. 3B and 3C.
Regarding claim 3, the density can be varied at a constant rate or at a variable rate by controlling the size, structure, and distribution of the pores throughout the component.  Para. [0028].  A varied density due to varied pore size suggests the presence of regions of different densities such as fully dense (one region) and porous (another region) and porosities in between dense and porous (another region).

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo, as applied to claim 1 above, and further in view of US 2013/0056912 (A1) to O’Neill et al. (“O’Neill”).
Regarding claims 4, 8, and 9, Palumbo is silent regarding scan overlap.
O’Neill, directed to producing porous surfaces by laser three-dimensional printing, teaches that beam overlap can be controlled to build a porous product.  Para. [0009], [0014], [0107]; claim 1.  The overlap can be 50% (substantial overlap).  Para. [0118].  This scan profile can be used to build a graded porosity profile.  Para. [0008], [0070], [0071], [0211]; FIGS. 41 and 42.  The ability to create consistent pore structure, as seen in FIGS. 48B, 50A, 50B, suggests that subsequent scan passes can be controlled so that overheating does not occur such that porosity is modified unintentionally in previously deposited layers.
Palumbo teaches that higher laser powers and slower raster speeds generally result in a more dense and less porous structure compared to lower laser powers and faster raster speeds (resulting in a less dense and more porous structure).  Para. [0037].  Palumbo also teaches the density can be varied at a constant rate or at a variable rate by controlling the size, structure, and distribution of the pores throughout the component.  Para. [0028].  It would have been obvious to one of ordinary skill in the art to have controlled the amount of scan overlap, as taught by O’Neill, to conform to a desired variable density, as desired by Palumbo because controlling the laser would ensure that pore sizes are precisely controlled during manufacture.
Regarding claim 10, Palumbo shows the solid region (denser area) attached to and supporting the more porous region.  FIGS. 3B and 3C.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo, as applied to claim 1 above, and further in view of US 2006/0245987 (A1) to Schmidt (“Schmidt”) and O’Neill.
Regarding claims 5 and 6, Palumbo is silent regarding scan spacing and a lattice-like structure.
Schmidt, directed to a heat exchanger with a porous network, discloses a heat exchanger with multiple microchannels in the form of a lattice block.  Title; abstract; para. [0001], [0031]; FIG. 5.  The lattices can be made by conventional solid freeform fabrication techniques such as selective laser sintering.  Para. [0035].  The lattices can be arranged such that they are graded.  Para. [0035]; FIG. 9.
O’Neill directed to producing porous surfaces by laser three-dimensional printing, shows that lattice structures can be made by negative scan spacing (non-overlapping scans), which leaves a gap between scans.  Para. [0118]; FIGS. 32C, 33, 34A, 34B, 35, 63.  The lattices have a wire-like appearance.  The scans can be angled relative to one another as needed.  Para. [0010], [0106].  The scans can be random such that porosity is irregular.  Para. [0108].  The angled and random scans combined with gradient porosity would cause previous pores and channels to be plugged, modifying the flow of any fluids throughout. 
Palumbo is directed to flow control devices and similar devices used for or in conjunction with the controlled flow of liquids and gases.  Abstract.  Therefore, it would have been obvious to one of ordinary skill in the art to have formed a lattice structure, as illustrated in Schmidt and O’Neill, in the devices of Palumbo using the scan strategy disclosed in O’Neill in order to permit a controlled flow of gas or liquid throughout the object.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Schmidt and O’Neill, as applied to claim 5 above, and further in view of US 2015/0137412 (A1) to Schalansky (“Schalansky”).
Palumbo is silent regarding skilling areas between lattice-like structures.
Schalansky, directed to methods of making heat exchangers by additive manufacturing, shows a series of porous structures aligned (parallel) with passages (gaps) in between and sandwiched between plates in a stack structure.  Abstract; para. [0002]; FIGS. 1C and 7.      
It would have been obvious to one of ordinary skill in the art to have built a structure with passages (skipped areas) between porous media because the gaps permit the user to control the degree of flow through the device.  In order to create the passage, it would be obvious to cease the additive manufacturing process, as there would be nothing to build in the gap regions.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo, as applied to claim 1 above, and further in view of US 2016/0271878 to Nuechterlein et al. (“Nuechterlein”) and US 2014/0140882 (A1) to Syassen (“Syassen”).
Regarding claim 44, Palumbo is silent regarding the nature of the gas atmosphere during manufacture and does not teach chemical reactions occurring during manfuacture.
Nuechterlein, directed to additive manufacturing, teaches reacting materials during the build process in the presence of a reactive gas.  Para. [0019].  Initiating a reaction among build materials assists in the production of a wide range of material compositions and properties.  Para. [0022]-[0026].
Syassen, directed to additive layer manufacturing, teaches that reactive gases are advantageous because they impact the material properties, e.g., strength and/or ductility, of the respective layers by influencing the level gas atoms embedded in the object.  Para. [0030].  A manufacturing apparatus comprising a housing (2) (manufacturing chamber) is shown.  FIG. 1.
It would have been obvious to one of ordinary skill in the art to have used reactive build materials and reactive gases in the process of Palumbo because they in-situ alloyed materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 30, 2021